FILED

22-0099

4/12/2022 1:19 PM

tex-63496240

SUPREME COURT OF TEXAS
BLAKE A. HAWTHORNE, CLERK

CAUSE NO. 360-679135-20

IN THE INTEREST OF IN THE DISTRICT COURT OF
hl - iit TARRANT COUNTY, TEXAS
CHILD(REN) 360TH JUDICIAL DISTRICT

ORDER ON MOTION TO SUBSTITUTE APPELLATE COUNSEL
IN A TERMINATION APPEAL

Respondent, RE BEEEEEEEs, “Motion to Substitute Appellate Counsel in a Termination

Appeal” is GRANTED, and SARAH LISHMAN is ORDERED withdrawn as counsel of record
for Respondent, and FRANK ADLER is ORDERED substituted as appellate counsel for

Respondent.

  

——

~TUDGE PRESIDING

S244 G2 2—

DATE

 

PTET TE SE ES SP

ORDER TO WITHDRAW TRIAL COUNSEL (CPS APPEAL) Page Solo

 
Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below:

Frank Adler

Bar No. 24056787
frankadlerlaw@gmail.com

Envelope ID: 63496240

Status as of 4/12/2022 1:28 PM CST

Associated Case Party: Brian Simpson

 

Name BarNumber | Email TimestampSubmitted | Status

Brian Simpson brian@bcslawoffice.com | 4/12/2022 1:19:53 PM | SENT

 

 

 

 

 

 

 

 

Associated Case Party: Joe Spence

 

Name BarNumber | Email TimestampSubmitted | Status

 

 

 

 

 

Joe Spence jwspence@tarrantcountytx.gov | 4/12/2022 1:19:53 PM | SENT

 

 

 

Case Contacts

 

Name BarNumber | Email TimestampSubmitted | Status

Clifford Bronson clifford6363@yahoo.com | 4/12/2022 1:19:53 PM | SENT